
	
		III
		112th CONGRESS
		2d Session
		S. RES. 478
		IN THE SENATE OF THE UNITED STATES
		
			June 5, 2012
			Mr. Schumer (for
			 himself, Mrs. Gillibrand, and
			 Mr. Sanders) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Commemorating the 200th anniversary of the
		  chartering of Hamilton College in Clinton, New York.
	
	
		Whereas Hamilton College, located in Clinton, New York,
			 received its charter from the Regents of the University of the State of New
			 York on May 26, 1812, for the instruction and education of youth, in the
			 learned languages and liberal arts and sciences;
		Whereas Hamilton College was originally founded in 1793 as
			 the Hamilton-Oneida Academy by the Reverend Samuel Kirkland, a missionary to
			 the Oneida Indians;
		Whereas all-male Hamilton College joined with all-female
			 Kirkland College in 1978 to form one coeducational institution of higher
			 learning dedicated to academic freedom and the unfettered pursuit of
			 truth;
		Whereas the distinguished alumni of Hamilton College
			 include recipients of the Nobel Peace Prize, the Presidential Medal of Freedom,
			 and the Pulitzer Prize, and public servants at every level, including a former
			 Vice President of the United States, United States Senators and
			 Representatives, United States district and appellate court judges, members of
			 the Presidential Cabinet, ambassadors, Governors, and State, county, and local
			 officials; and
		Whereas Hamilton College is currently comprised of 1,812
			 students from 49 states and 37 countries, and a faculty dedicated to teaching
			 and the discovery and advancement of new knowledge: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)commemorates the
			 bicentennial of the chartering of Hamilton College in Clinton, New York;
			 and
			(2)honors the
			 outstanding contributions made by the alumni, faculty, and students of Hamilton
			 College during the past 200 years, including service to the United States that
			 has fostered the development of the United States as a diplomatic force and
			 industrial power in the world.
			
